DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 20 objected to because of the following informalities:  In both claims it appears that the term “cross-section” is missing between the words “greater” and “area” on line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-17 and 19 are rejected under 35 U.S.C. 102(a1) and (a1) as being anticipated by Wang et al. (hereinafter Wang, US Publication Number 20140263823).
Regarding claim 1, Wang discloses an unmanned aerial vehicle (UAV) (Figures 1, 3 and 4 element 100) comprising: a central body (Figures 1, 3 and 4 element 10); a plurality of arms extending from the central body (Figures 1, 3 and 4 element 20), each of the plurality of arms supporting one or more propulsion units (Figures 1, 3 and 4 element 30), wherein at least one arm of the plurality of arms is configured to transform between (1) a flight configuration that provides lift while the UAV is in flight (Figure 1) and (2) a landing configuration in which the at least one arm is configured to function as a landing support that bears weight of the UAV while the UAV is not in flight (Figures 3 and 4), and wherein the at least one arm is configured to transform between the flight configuration and the landing configuration in response to operation of the one or more propulsion units supported by the at least one arm (Figures 1, 3 and 4, Paragraphs 73 and 74). The examiner notes that the claim merely requires that the arm be configured to transform in response to the operation of the propulsion units. The control system allows the arms to be transformed based on a sensing module which would allow all aspects of the UAV to be controlled in response to any sensed data including operation of a propulsion unit (Paragraph 128).
Regarding claim 2, Wang discloses the above UAV wherein an orientation of a distal end of the at least one arm is changed when the at least one arm is transformed between the flight configuration and the landing configuration (Figures 1, 3 and 4).  
Regarding claim 3, Wang discloses the above UAV wherein when the at least one arm is transforming to the flight configuration, a landing gear portion of the at least one arm is retracted away from an underlying surface in response to the one or more propulsion units supported by the at least one arm generating lift to lift the landing gear portion away from the underlying surface (Paragraphs 74 and 85). The examiner notes that while there is an actuator present to aid in lifting the landing gear, the position of the propulsion units of Wang would aid in this process when they are generating lift and reducing the load on the actuator.
 Regarding claim 4, Wang discloses the above UAV further comprising a limiting structure that prevents the landing gear portion from exceeding a preset configuration (Figure 2 element 13).
Regarding claim 5, Wang discloses the above UAV wherein when the at least one arm is transforming to the landing configuration, a landing gear portion of the at least one arm is opened toward an underlying surface in response to the one or more propulsion units supported by the at least one arm reducing an amount of propulsion such that gravity brings the landing gear portion toward the underlying surface (Figures 3 and 4, Paragraphs 73 and 74). The examiner notes that while there is an actuator present to aid in lowering the landing gear, the loss of thrust from the propulsion units of Wang would result in the landing gear lowering.
Regarding claim 6, Wang discloses the above UAV wherein a distal end of the at least one arm extends beyond a location of the one or more propulsion units supported by the at least one arm (Figures 1, 3 and 4 element 40).
Regarding claim 11, Wang discloses the above UAV wherein at least half of the plurality of arms are configured to transform between the flight configuration and the landing configuration (Figures 1, 3 and 4).
Regarding claim 12, Wang discloses the above UAV wherein the one or more propulsion units include rotor blades, and adjusting a speed of rotation of the one or more rotor blades affects whether the at least one arm is in the flight configuration or the landing configuration (Figures 1, 3 and 4 element 30, Paragraphs 61, 73 and 74).
Regarding claim 13, Wang discloses the above UAV wherein the plurality of arms are substantially coplanar while the UAV is in flight (Figure 1).
Regarding claim 14, Wang discloses a method for unmanned aerial vehicle (UAV) operation, comprising: supporting one or more propulsion units (Figures 1, 3 and 4 element 30) on each of a plurality of arms (Figures 1, 3 and 4 element 20) extending from a central body (Figures 1, 3 and 4 element 10); and transforming at least one of the plurality of arms between (1) a flight configuration that provides lift while the UAV is in flight (Figure 1) and (2) a landing configuration in which the at least one arm is configured to function as a landing support that bears weight of the UAV while the UAV is not in flight (Figures 3 and 4), and wherein the at least one arm is configured to transform between the flight configuration and the landing configuration in response to operation of the one or more propulsion units supported by the at least one arm (Figures 1, 3 and 4, Paragraphs 73 and 74). The examiner notes that the claim merely requires that the arm be configured to transform in response to the operation of the propulsion units. The control system allows the arms to be transformed based on a sensing module which would allow all aspects of the UAV to be controlled in response to any sensed data including operation of a propulsion unit (Paragraph 128).
Regarding claim 15, Wang discloses the above method wherein transforming the at least one arm between the flight configuration and the landing configuration comprises changing an orientation of a distal end of the at least one arm (Figures 1, 3 and 4).
Regarding claim 16, Wang discloses the above method wherein transforming to the flight configuration comprises retracting a landing gear portion of the at least one arm away from an underlying surface in response to the one or more propulsion units supported by the at least one arm generating lift to lift the landing gear portion away from the underlying surface (Paragraphs 74 and 85). The examiner notes that while there is an actuator present to aid in lifting the landing gear, the position of the propulsion units of Wang would aid in this process when they are generating lift and reducing the load on the actuator.
Regarding claim 17, Wang discloses the above method further comprising providing a limiting structure that prevents the landing gear portion from exceeding a preset configuration (Figure 2 element 13).
Regarding claim 19, Wang discloses the above method wherein a distal end of the at least one arm extends beyond a location of the one or more propulsion units supported by the at least one arm (Figures 1, 3 and 4 element 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 7, Wang discloses the above UAV wherein: the distal end of the at least one arm is a landing gear configured to contact an underlying surface while the UAV is not in flight (Figures 1, 3 and 4 element 40, Paragraph 65), but fails to explicitly state the cross-sectional area relationship as claimed.
However, it would have been an obvious matter of design choice to make the different portions of the distal end of the arm and the propulsion unit area of the of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components and would provide the predictable result of allowing the arm to properly support the propulsion unit and the weight of the UAV.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 20, Wang discloses the above method wherein: the distal end of the at least one arm is a landing gear configured to contact an underlying surface while the UAV is not in flight (Figures 1, 3 and 4 element 40, Paragraph 65), but fails to explicitly state the cross-sectional area relationship as claimed.
However, it would have been an obvious matter of design choice to make the different portions of the distal end of the arm and the propulsion unit area of the of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components and would provide the predictable result of allowing the arm to properly support the propulsion unit and the weight of the UAV.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 7 above, and further in view of Blumrich (US Patent Number 3208707).
Regarding claim 8, Wang discloses the above UAV, but fails to teach of an auxiliary support as claimed.
However, Blumrich discloses a similar craft with a similar landing gear with an auxiliary support extending substantially perpendicular from the distal end of the at least one arm, wherein the auxiliary support is configured to contact an underlying surface of the craft in a substantially parallel manner while the UAV is not in flight (Figure 1-3 element 20).
Regarding claim 8, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang with the auxiliary support of Blumrich for the predictable result of enabling the landing gear system to absorb lateral shock and withstand high impact forces (Blumrich, Column 3 lines 4-12).  The examiner notes that the invention of Wang can be equally applied to both aircraft and spacecraft (Wang, Paragraph 102).
Regarding claim 9, Wang as modified by Blumrich discloses the above UAV wherein the auxiliary support comprises an extension disposed at the distal end on a side opposing the one or more propulsion units, the extension being configured to avoid running into another object when the at least one arm is automatically transforming while the UAV is landing (Blumrich, Figures 1-3 element 20).
Regarding claim 10, Wang as modified by Blumrich discloses the above UAV herein the auxiliary support comprises an extension disposed at the distal end on a side adjacent to the one or more propulsion units, the extension being configured to protect the one or more propulsion units (Wang, Figures 1, 3 and 4 element 40 and Blumrich, Figures 1-3 element 20).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The applicant in invited to contact the examiner regarding the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644